Case: 13-1541    Document: 35     Page: 1    Filed: 03/19/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  MICHAEL J. CUTINO,
                      Appellant,

                             v.

                NIGHTLIFE MEDIA, INC.,
                         Appellee.
                  ______________________

                        2013-1541
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in Opposition
 No. 91186025.
                  ______________________

                      ON MOTION
                  ______________________
                         ORDER
    Nightlife Media, Inc. moves to strike portions of
 Michael Cutino’s August 26, 2013 submission. Nightlife
 Media also moves for leave to file a corrected brief and for
 an extension of time to file a corrected brief. Cutino
 moves for “a 45 day extension on [his] Court date.”
     This court has not yet assigned any date to the hear-
 ing of this matter. Accordingly, it is unclear as to what
 court date Cutino is referring.
Case: 13-1541         Document: 35   Page: 2    Filed: 03/19/2014



 2                              CUTINO   v. NIGHTLIFE MEDIA, INC.



     On August 26, 2013, Cutino submitted his informal
 brief to this court along with a cover page and numerous
 exhibits. That submission contained documents that were
 not part of the record before the Trademark Trial and
 Appeal Board (“Board”) and must be stricken. Additional-
 ly, in his informal brief Cutino makes reference to his
 registered mark NIGHTLIFE, registration number
 1,908,411. However, the Board found that Cutino’s
 registration for that mark was not of record.
       Accordingly,
       IT IS ORDERED THAT:
    1) Cutino’s motion for an extension of a court date is
 denied as unnecessary.
     2) Nightlife Media’s motion to strike is deferred to
 the merits panel assigned to hear this case. Copies of this
 order and the motion shall be transmitted to the panel.
    3) Nightlife Media’s motions for an extension of time
 and for leave to file a corrected brief are granted.
                                       FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court
 s25